 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER ORR,                                    No. 2:20-cv-00177-TLN-CKD
12                      Plaintiff,
13              v.                                        RECUSAL ORDER
14    CHRISTIAN BROTHERS HIGH
      SCHOOL, INC., a California corporation,
15    and LORCAN BARNES, an individual,
16                      Defendants.
17

18          Upon examination of the above-captioned action, and it appearing to the undersigned that

19   the provisions of 28 U.S.C. § 455 mandate his disqualification, the undersigned Judge disqualifies

20   himself.

21          Good cause appearing therefor, IT IS HEREBY ORDERED that the undersigned recuses

22   himself as the judge for the above-captioned case.

23          IT IS FURTHER ORDERED that all pending dates before United States District Court

24   Judge Troy L. Nunley in the aforementioned case are vacated, and to be reset by the judge that is

25   reassigned.

26   ///

27   ///

28   ///
                                                      1
 1          IT IS FURTHER ORDERED that the Clerk of the Court reassign this case to another

 2   judge for all further proceedings and that the Clerk of the Court make appropriate adjustment in

 3   the assignment of civil cases to compensate for this reassignment.

 4          IT IS SO ORDERED.

 5   Dated: January 30, 2020

 6

 7

 8                                          Troy L. Nunley
 9                                          United States District Judge

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
